United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 6, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-50409
                          Summary Calendar



     DIANA SALAS,

                                          Plaintiff-Appellant,

          versus

     JO ANNE B. BARNHART, COMMISSIONER
     OF SOCIAL SECURITY,

                                          Defendant-Appellee.




           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-02-CV-174



Before GARWOOD, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Diana Salas appeals the judgment affirming the decision by the

Commissioner of Social Security to deny her applications for

disability benefits and supplemental security income.      Our review

is limited to determining whether the Commissioner applied the

proper legal standards and whether the decision is supported by



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
substantial evidence on the record as a whole.    See Greenspan v.

Shalala, 38 F.3d 232, 236 (5th Cir. 1994).   We may not reweigh the

evidence or try the issue de novo.   See Johnson v. Bowen, 864 F.2d
340, 343 (5th Cir. 1988).    The record shows that the ALJ applied

the proper legal standards and that the Commissioner’s decision is

supported by substantial evidence.   See Greenspan, 38 F.3d at 236.

     Salas argues that the ALJ failed to properly consider the

effects of her migraine headaches and the opinion of the physician

who treated her for those headaches.     The administrative record

reflects that there was good cause for not according controlling

weight to Dr. Carmen Montoya’s opinion, which was conclusional and

inconsistent with other substantial evidence in the record.    See

Greenspan, 38 F.3d at 237.

     Relying on the testimony of Dr. Harold Cooper, the medical

expert (“ME”), Salas argues that the ALJ erred in determining that

she retained the residual functional capacity (“RFC”) to perform

her past relevant work and in posing a hypothetical question to the

vocational expert without including the limitations that the ME had

attributed to her.   The substantial evidence in the administrative

record supports the ALJ’s rejection of the ME’s opinion on Salas’s

limitations.   Thus, there was no error with respect to the ALJ’s

determination on Salas’s RFC or in the hypothetical question posed

to the vocational expert.

     Salas also argues that the ALJ improperly drew inferences


                                 2
regarding her credibility and the severity of her impairments based

on her failure to obtain treatment or medication due to poverty.

The   ALJ’s   opinion   pointed    out    discrepancies   between   Salas’s

assertions and the documented signs, findings, diagnoses, and

treatment of record.      The ALJ also pointed out inconsistencies

between Salas’s statements to Dr. Gonzales and her testimony at her

administrative hearing.      The ALJ’s credibility determination is

entitled to great deference, Falco v. Shalala, 27 F.3d 160, 164

(5th Cir. 1994), and will not be disturbed on the record before us.

                                  AFFIRMED.




                                      3